                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

GERRY SHELTON, individually and on
behalf of all others similarly situated,

                   Plaintiffs,             Case No. 1:21-cv-11076-DJC

              v.

KONINKLIJKE PHILIPS N.V., PHILIPS
NORTH AMERICA LLC, and PHILIPS
RS NORTH AMERICA LLC,

                   Defendants.



    DEFENDANTS PHILIPS NORTH AMERICA LLC AND PHILIPS RS NORTH
    AMERICA LLC’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
       STAY PROCEEDINGS PENDING A DECISION BY THE JUDICIAL
    PANEL ON MULTIDISTRICT LITIGATION ON A MOTION TO TRANSFER
        Defendants Philips North America LLC and Philips RS North America LLC (together

“Philips”),1 through their undersigned counsel, respectfully move to stay all proceedings in this

action, including the filing of answers, motions to dismiss, and other responsive pleadings by all

parties, until the Judicial Panel on Multidistrict Litigation (“JPML”) issues a decision on a pending

motion to consolidate the substantial volume of lawsuits filed across the country making similar

allegations concerning Philips’ recall of certain sleep and respiratory care devices.2 A stay of all

proceedings pending a ruling by the JPML on consolidation is warranted for judicial efficiency

and to prevent inconsistent rulings on issues that would be addressed on a uniform basis if

consolidation is granted. Moreover, a stay will not prejudice any party, as this case has only just

been filed on June 29, 2021, and no proceedings have occurred beyond filing and service of the

Complaint and a motion to consolidate related cases filed in this Court.3

                                           BACKGROUND

        On June 14, 2021, Philips instituted a voluntarily recall4 of certain Continuous Positive

Airway Pressure (“CPAP”), Bi-Level Positive Airway Pressure (“Bi-Level PAP”), and mechanical

ventilator prescription medical devices (collectively, the “Recalled Devices”), which are used to


1
         Philips understands that an effort was made to effectuate service of the Complaint in this action
upon its ultimate corporate parent, Koninklijke Philips Namloose Venootschap, a Netherlands entity, on
July 15, 2021 (see Docket No. 9). This Motion, if granted, would obviate the need for a response on their
part until after there is a ruling by the JPML and a schedule entered by the MDL court.
2
         By filing this Motion, Philips does not waive, and expressly reserves, its right to answer or move
against the Complaint in this action and assert any and all defenses available under Federal Rule of Civil
Procedure 12(b).
3
        The motion to consolidate is pending (see Docket No. 8). Philips does not oppose that motion (id.)
nor does it take a position on the effect of this Motion on the pendency of that motion. The motion to
consolidate also concerns the appointment of interim lead counsel as to which Philips takes no position.
4
        See Philips Recall Notice (June 14, 2021) at 2 (“Recall Notice”), https://www.usa.philips.com/a-
w/about/news/archive/standard/news/press/2021/20210614-philips-issues-recall-notification-to-mitigate-
potential-health-risks-related-to-the-sound-abatement-foam-component-in-certain-sleep-and-respiratory-
care-devices.html.
treat certain sleep and respiratory conditions, including sleep apnea. According to the Complaint

filed in this action on June 29, 2021, the Recalled Devices are equipped with a polyester-based

polyurethane (“PE-PUR”) sound abatement foam component that “may degrade” and “may off-gas

certain chemicals” over time under “certain circumstances.” (See ECF No. 1 (“Compl.”) ¶¶ 24, 25,

28.) Philips has announced that it will replace the PE-PUR foam in all Recalled Devices with a new

material as expeditiously as possible, pending required regulatory approvals.5

        Plaintiff in this case purports to bring suit on behalf of national and Oregon putative classes

of purchasers of the Recalled Devices, and alleges that Philips knew about and failed to disclose

potential issues with the PE-PUR foam before the recall was announced and that Philips made

misrepresentations in connection with the sale of the Recalled Devices. Plaintiff asserts claims for

alleged violations of Oregon’s consumer protection statute, as well as failure to warn, design

defect, negligent recall, warranty, and unjust enrichment claims.

        Philips is currently aware of at least 20 other lawsuits (with the instant action, the

“Actions”) against Philips making similar allegations concerning the recall and asserting similar

claims.6 Additional such suits continue to be filed with regularity in courts across the country.




5
        Recall Notice at 3.
6
         Algofi, et al. v. Koninklijke Philips, N.V., et al., No. 1:21-cv-11150 (DJC) (D. Ma.); Bossey v.
Koninklijke Philips, N.V., et al., No. 2:21-cv-930 (W.D. Pa.); Boudreau v. Koninklijke Philips, N.V., et al.,
1:21-cv-11095 (DJC) (D. Mass); Emmino v. Koninklijke Philips, N.V., et al., No. 8:21-cv-1609 (M.D. Fla.)
(MSS); Graham v. Respironics, Inc., et al., No. 21-CI-003652 (Ky. Cir. Ct.); Griffin v. Koninklijke Philips,
N.V., et al., No. 1:21-cv-11077 (DJC) (D. Ma.); Heilman v. Koninklijke Philips N.V., et al., No. 2:21-cv-
00862 (MRH) (W.D. Pa.); Heller v. Koninklijke Philips, N.V., et al., No. 4:21-cv-0111 (CDL) (M.D. Ga.);
Hufnus, et al. v. Koninklijke Philips, N.V., et al., No. 1:21-cv-11130 (DJC) (D. Ma.); Landers v. Philips
North America LLC, et al., No. 60CV-21-4374 (Ark. Cir. Ct.); Manna v. Philips North America LLC, et
al., No. 1:21-cv-11-17 (DJC) (D. Ma.); McGuire v. Philips North America LLC, et al., No. 2:21-cv-11153
(DJC) (D. Ma.); Mitrovich v. Philips North America LLC, et al., 2:21-cv-5793 (C.D. Ca.); Ramirez v.
Philips North America LLC, et al., No. 1:21-cv-11132 (DJC) (D. Ma.); Schuckit v. Philips North America
LLC, et al., No. 1:21-cv-11088 (DJC) (D. Ma.); Shelton v. Koninklijke Philips, N.V., et al., No. 1:21-cv-
11076 (DJC) (D. Ma.); Shrack v. Koninklijke Philips, N.V., et al., No. 1:21-cv-00989 (D. Del.); Starner v.
Koninklijke Philips, N.V., et al., No. 2:21-cv-2925 (TJS) (E.D. Pa.); Swann v. Koninklijke Philips, N.V., et
                                                     3
        On July 7, 2021, the plaintiff in one of the Actions, Starner v. Koninklijke Philips, N.V., et

al., No. 2:21-cv-2925 (TJS) (E.D. Pa.), filed a Motion for Transfer and Coordination or

Consolidation (the “MDL Motion”) with the JPML, requesting to centralize the Actions (and any

future-filed “tag-along” actions), including the instant action, for coordinated pretrial discovery

and proceedings in a multidistrict litigation (“MDL”) pursuant to 28 U.S.C. § 1407.7 Philips

intends to file a brief with the JPML supporting centralization of the Actions and in all the pending

actions to stay proceedings pending action by the JPML and the MDL court. To promote judicial

economy and avoid prejudice to any party, Philips respectfully requests a stay of all proceedings

in this action pending the JPML’s decision on the MDL Motion and the entry of a scheduling order

by the MDL Court.

                                            ARGUMENT

        There is a “power inherent in every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for litigants”—“the power to

stay proceedings is incidental to [that inherent] power.” Landis v. N. Am. Co., 299 U.S. 248, 254

(1936). It is widely recognized as prudent to stay cases pending a ruling by the JPML on a motion

to transfer and consolidate pending cases. See, e.g., Manual Complex Lit. § 22.35 (4th Ed. 2004)

(“A stay pending the Panel’s decision can increase efficiency and consistency, particularly when

the transferor court believes that a transfer order is likely and when the pending motions raise

issues likely to be raised in other cases.”).




al., No. 1:21-cv-11142 (DJC) (D. Ma.); Thomas v. Koninklijke Philips, N.V., et al., No. 2:21-cv-00874
(CCW) (W.D. Pa.).
7
        See In re: Philips Recalled CPAP, Bi-Level PAP, and Ventilator Litigation, MDL No. 3014
(J.P.M.L. filed July 7, 2021) (ECF No. 1-1).

                                                  4
       When considering a motion to stay in this context, courts consider (i) “potential prejudice

to the non-moving party,” (ii) “hardship and inequity to the moving party without a stay,” and

(iii) “judicial economy.” Alves v. Prospect Mortg., LLC, No. CIV.A. 13-10985-JLT, 2013 WL

5755465, at *2 (D. Mass. Oct. 22, 2013) (Tauro, J.). As noted, courts “frequently grant stays

pending a decision by the [JPML] regarding whether to transfer a case.” Good v. Altria Grp., Inc.,

624 F. Supp. 2d 132, 134 (D. Me. 2009); see also City of Portland v. Purdue Pharma, LP, No.

1:18-CV-00298-NT, 2018 WL 6191127, at *5 (D. Me. Nov. 28, 2018) (granting “stay of the

proceedings pending the JPML’s decision whether to transfer the matters to the MDL is

warranted”); Alves, 2013 WL 5755465, at *2 (holding that, after “consider[ing] each of the three

factors” and “primarily for reasons of judicial economy,” “a stay is appropriate” pending a JPML

decision).

       Because stays pending JPML decisions generally benefit all parties, including by avoiding

duplicative pretrial practice, parties frequently move for such stays jointly. See Joint Motion to

Stay All Proceedings Pending Transfer and Consolidation by the Judicial Panel on Multidistrict

Litigation, Xavier, et al. v. Evenflo Company, Inc., No. 1:20-cv-10336 (DJC) (D. Ma.); Joint

Motion to Stay All Proceedings Pending Transfer and Consolidation by the Judicial Panel on

Multidistrict Litigation, Lechner v. Evenflo Company, Inc., No. 1:20-cv-10420 (DJC) (D. Ma.).

       Here, each factor weighs in favor of granting a stay.

  I.   A STAY WILL NOT PREJUDICE PLAINTIFF.

       Plaintiff “will not be substantially prejudiced by staying this action pending the decision

of the JPML,” because any such stay will be in effect only “until the JPML issues its decision” and

thus will result in “no extended delay” of the proceedings. See Am. Seafood, Inc. v. Magnolia

Processing, Inc., No. CIV. A. 92-1030, 1992 WL 102762, at *1 (E.D. Pa. May 7, 1992). Courts



                                                5
frequently have found that stays pending decisions by the JPML do not prejudice plaintiffs because

such stays generally are brief. See Avants v. Prospect Mortg., LLC, No. 13CV0376 WJ/KBM,

2013 WL 11826548, at *2 (D.N.M. Oct. 9, 2013) (finding that “a slight (four to six month) delay”

pending JPML decision would not prejudice plaintiffs); City of Portland, 2018 WL 6191127, at

*5 (“[W]hile Plaintiffs could experience some delay in the resolution of the jurisdictional issue as

the result of a stay order, any delay does not appear to be prejudicial.”); Wittman v. Aetna Health,

Inc., No. 1:14-CV-00322-JAW, 2014 WL 4772666, at *2 (D. Me. Sept. 24, 2014) (“[A]ny

potential prejudice to Plaintiff as the result of the stay would be minimal given the likelihood the

stay will be of limited duration.”).

       Here, briefing on the MDL Motion is scheduled to be completed in less than one month

(on August 5, 2021), and as Plaintiffs’ counsel have noted, the JPML will likely consider the

Motion at its September 30, 2021 hearing and issue a decision within ten days thereafter.8

Accordingly, any delay in this action will likely be very brief and will not prejudice Plaintiff. See

Multidistrict Litigation Manual § 4:27 (2014 ed.) (“In most cases the Panel decides the matter

before it within a short period.”); Good, 624 F. Supp. 2d at 134 (finding no prejudice to plaintiff

where the JPML had “established a briefing schedule” such that any “delay will be measured in

weeks,” not months). This is particularly the case here because a motion to consolidate the cases

filed in the Massachusetts District Court is pending and proposes that the plaintiffs in those

actions—including the plaintiff in this case—file, at a later date, an amended consolidated

complaint.9 Moreover, “there has been very little activity in th[is] matter thus far,” the “court has




8
      See Response to Plaintiff Manna’s Motion to Consolidate and Appoint Interim Lead Counsel at 4,
Manna v. Koninklijke Philips N.V., et al., No. 1:21-cv-11017 (DJC) (D. Ma.) (ECF No. 18).
9
       See Plaintiffs’ Memorandum in Support of Motion to Consolidate and Appoint Interim Lead
Counsel at 6, Manna v. Koninklijke Philips N.V., et al., No. 1:21-cv-11017 (DJC) (D. Ma.) (ECF No. 14)
                                                  6
not issued any discovery orders or a Scheduling Order, and a Scheduling Conference has not yet

been held.” Alves, 2013 WL 5755465, at *3.

       “Even if a temporary stay” could “be characterized as a delay prejudicial to plaintiffs,” as

discussed below, “there are considerations of judicial economy and hardship to defendants that are

compelling enough to warrant such a delay.” Egon v. Del-Val Fin. Corp., No. 90-Civ-4338, 1991

WL 13726, at *1 (D.N.J. Feb 1, 1991).

 II.   PHILIPS WILL SUFFER HARM ABSENT A STAY.

       If this action is not stayed, Philips will be prejudiced by having to litigate duplicative

matters in numerous jurisdictions and venues. Philips’ response to the Complaint in this action is

currently due on July 27, 2021—just two days before its response to the MDL Motion is due.

Forcing Philips to incur significant costs in responding to the Complaint notwithstanding the

likelihood of a superseding consolidated complaint, while simultaneously briefing the MDL

Motion and serially litigating the other Actions, would defeat the efficiency that MDL proceedings

were designed to achieve. See Abshire v. Davol, Inc., No. 2:18-CV-268, 2018 WL 2538746, at *3

(S.D. Ohio June 4, 2018) (“If numerous courts, including this Court, proceed with pretrial matters

in advance of the JPML’s decision, then the efforts of the courts and litigants may be needlessly

repeated.”); Jones v. Bristol-Myers Squibb Co., No. C 13-2415 PJH, 2013 WL 3388659, at *2

(N.D. Cal. July 8, 2013) (granting stay to “prevent duplicative pretrial practice in the likely event

that the case is definitively transferred”); Tench v. Jackson Nat. Life Ins. Co., No. 99 C 5182, 1999

WL 1044923, at *1 (N.D. Ill. Nov. 12, 1999) (granting stay and recognizing that in the MDL

transfer context “stays are frequently granted to avoid duplicative efforts”). Absent a stay, Philips




(requesting that the court enter an order “providing for a schedule to file a consolidated amended
complaint”).

                                                 7
will also suffer the prejudice of having to litigate potentially conflicting rulings in the various

Actions. See Aikins v. Microsoft Corp., No. CIV.A.00-0242, 2000 WL 310391, at *1 (E.D. La.

Mar. 24, 2000) (granting stay where defendant “could potentially suffer conflicting rulings by

different judges in these multiple suits”). Thus, Philips will be filing similar stay motions in the

other Actions, many of which, it anticipates, will be unopposed.

III.   A STAY WILL CONSERVE JUDICIAL RESOURCES.

       Finally, the requested stay will save judicial resources. “Transfers pursuant to § 1407 are

meant to,” among other things, “conserve the resources of the parties, their counsel and the

judiciary.” Good, 624 F. Supp. at 135. While “little or no judicial resources are expended during

the pendency of a stay,” Automated Transactions, 2013 WL 1346470, at *2, a court risks

“[d]uplication of case management tasks” if it declines to stay its proceedings pending resolution

of transfer issues. Fuller v. Amerigas Propane, Inc., No. 09-2616 TEH, 2009 WL 2390358, at *2

(N.D. Cal. Aug. 3, 2009). “There is simply no reason for this Court to expend its time and energy

on [this Action] until the pending motion before the MDL Panel is resolved, as transfer of this

matter to another court would render redundant the efforts of this Court.” Id.

       Here, as noted, we understand that counsel for plaintiffs in this Action and certain of the

other Massachusetts Actions already intend to file a consolidated amended complaint. It would

therefore waste the Court’s resources to consider an answer or motion to dismiss with respect to

the existing Complaint in this action. See U.S. Bank, 2002 WL 31114069, at *2 (“If the MDL

Motion is granted, all of the Court’s time, energy, and acquired knowledge regarding this action

and its pretrial procedures will be wasted.”); Alves, 2013 WL 5755465, at *3 (“[W]ere this court

to deny Defendant’s motion . . . and the JPML to grant Defendant’s motion to transfer, this court

may well waste time and expense on matters that will then be duplicated by the transferee court.”).



                                                 8
                                          CONCLUSION

       For the foregoing reasons, Philips respectfully requests that this Court enter an order

staying all proceedings in this action until further order of the Court after the JPML has decided

whether to centralize the Actions, including this action, in an MDL proceeding.10              In the

alternative, should the Court issue an order denying this Motion, Philips respectfully requests 60

days from the date of that order to answer or move to dismiss the Complaint in this action.

 Dated: July 21, 2021                                 Respectfully Submitted,

                                                      /s/ Daniel S. Savrin
                                                      Daniel S. Savrin (BO #555434)
                                                      daniel.savrin@morganlewis.com
                                                      Emma Diamond Hall (BO #687947)
                                                      emma.hall@morganlewis.com
                                                      MORGAN, LEWIS & BOCKIUS LLP
                                                      One Federal Street
                                                      Boston, MA 02110-1726
                                                      Tel: 617.341.7700

                                                      John P. Lavelle, Jr. (pro hac vice
                                                      forthcoming)
                                                      john.lavelle@morganlewis.com
                                                      Franco Corrado (pro hac vice
                                                      forthcoming)
                                                      franco.corrado@morganlewis.com
                                                      MORGAN, LEWIS & BOCKIUS LLP
                                                      1701 Market Street
                                                      Philadelphia, PA 19103-2921
                                                      Tel: 215.963.5000

                                                      Counsel for Defendants Philips North
                                                      America LLC and Philips RS North America
                                                      LLC




10
        If the JPML issues an order denying the MDL Motion, Philips respectfully requests 45 days from
the date of that order to answer or move to dismiss the Complaint or any superseding Complaint in this
action.

                                                  9
